Motion by appellants for leave to appeal as poor persons granted. The appeal will be heard: (1) upon a record consisting of the original papers specified in CPLR 5526, including a typewritten transcript of the stenographic minutes — such transcript to be prepared and settled in accordance with CPLR 5525; and (2) upon appellants’ typewritten brief, prepared in accordance with the applicable rules (CPLR 5525-5531; Rules of App. Div., 2d Dept., pt. 1, rule I, subd. [7] ; rule IY, subd. 1, pars. [A], [D] ). Six copies of the typewritten brief shall be filed and one copy served on the respondent. This determination is without prejudice to an application by appellants as poor persons, pursuant to statute (CPLR 1102, subd. [b]), to the trial court, upon notice to the County Attorney of Nassau County, to be furnished (without fee) with a transcript of the stenographic minutes of the trial. Beldock, P. J., Ughetta, Christ, Brennan and Rabin, JJ., concur.